February 10, 2012


Mr. Peter Nolan
Winstead  PC
401 Congress Avenue, Suite 2100
Austin, TX 78701
Mr. Rance L. Craft
Office of the Attorney General
P.O. Box 12548 (MC 059)
Austin, TX 78711-2548

RE:   Case Number:  11-0855
      Court of Appeals Number:
      Trial Court Number:

Style:      IN RE  NESTLE USA, INC., SWITCHPLACE, LLC, AND NSBMA, LP

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312  ext.  41367.   The  Motion
for Leave to File Relators' First Amended Petition granted.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk


                                       |cc:|Mr. Richard Bernard  |
|   |Farrer               |
|   |Mr. Gerald T. Sallier|
|   |                     |
|   |Mr. Keith Strama     |